Citation Nr: 1455366	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from June 1957 to March 1961 and from March 1966 to May 1992.  He died in April 2012, and his surviving spouse has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.   See 38 C.F.R. § 3.1010 (effective October 6, 2014).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim is currently in the jurisdiction of the St. Petersburg, Florida RO.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with this claim.  The documents in the VVA file include a December 2013 Informal Hearing Presentation.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  For the period from March 26, 2009, until the Veteran's death in April 2012, service-connected degenerative joint disease of the lumbosacral spine was manifested by forward flexion was not limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine was note shown; incapacitating episodes were not shown; and no associated neurological involvement was shown.

2.  For the period from March 26, 2009, until the Veteran's death in April 2012, service-connected diabetes mellitus required a restricted diet and the use of an oral hypoglycemic agent, but no regulation of activities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 through 5243 (2014).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.119; Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the claimant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

As the January 2010 rating decision granted service connection for degenerative joint disease of the lumbar spine and diabetes mellitus, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in May 2012 addressing the downstream increased rating claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations in October 2009.  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Initial Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Degenerative Joint Disease of the Lumbosacral Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of the Rating Schedule allow for the rating of disabilities of the spine under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Historically, the Veteran was seen on several occasions in service for low back pain.  A 1980 X-ray study showed spondylolisthesis.  A February 1982 retirement examination report notes occasional mild back pain.  See STRs.

Following service, private treatment records dated in 2008 note the Veteran's history of stroke in 2007.  An April 2008 treatment record shows a diagnosis of Parkinson's disease.  CT, MRI and X-ray studies obtained in May 2008 revealed degenerative disc disease of the lumbosacral spine with mild secondary osteoarthritic change.  

An October 2009 VA examination report notes the Veteran's complaints of constant low back pain with no radiation.  He denied lower extremity weakness, tingling and numbness.  He denied muscle spasms, weakness and stiffness.  He reported the onset of bladder and bowel dysfunction in 2007 but this was not attributed to any particular condition.  The Veteran reported taking Tylenol 3 for pain as needed.  The examiner noted that the Veteran was non-ambulatory in a wheelchair due to Parkinson's disease and residuals of a stroke.  He was unable to transfer to an examination table or stand, which complicated the examination.  Posture could not be assessed.  Back was symmetrical and there was no ankyloses of the spine.  From a seated position in a wheelchair, the Veteran was able to flex an additional 10 degrees, rotate to approximately 10 degrees bilaterally and laterally flex to 10 degrees bilaterally.  Because the Veteran was in a wheelchair, the examiner was unable to assess extension.  The examiner indicated that there would be no additional limitation with repetitive motion and no objective evidence of pain on active range of motion.  Imaging report showed moderate degenerative disc disease of the lumbosacral spine and a very minimal levo-scoliotic curve to the lumbar spine.  Diagnosis was degenerative joint disease of the lumbar spine related to findings noted during military service.  

VA and private outpatient treatment records dated from 2009 to 2010 note the Veteran's treatment for advancing Parkinson's disease with dementia.

A March 2010 VA examination report notes that the Veteran was non-ambulatory due to Parkinson's disease.  He also had impaired bowel and bladder function due to Parkinson's disease.  The examiner noted that Parkinson's disease had a severe impact to all usual daily activities for which the Veteran needed assistance.  Additional VA examination was conducted in March 2011 to determine all motor manifestations due to Parkinson's or its treatment.  The examination revealed a moderate level of disability with the following areas: stooped posture, balance, Bradykinesia or slowed motion, loss of automatic movements, speech changes, tremors, and muscle rigidity and stiffness.  

A May 2011 rating decision granted service connection for Parkinson's disease, bowel impairment and urinary problems, and assigned a 100 percent rating for each of these disabilities, effective March 26, 2009.

The Veteran died in April 2012.

For the entire period of the appeal (beginning March 26, 2009), a 20 percent rating has been in effect for degenerative joint disease of the lumbar spine.  After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a.  The Veteran was in a wheelchair and was unable to stand; however, this limitation was due to Parkinson's disease and not his service-connected low back disability.  

Full consideration has been given to the Veteran's complaints of pain.  See DeLuca, supra.  However, as noted by the October 2009 VA examiner, this pain did not cause additional functional loss.  Therefore, an increased evaluation for service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  See Mitchell, supra.  The Veteran's symptoms for the period at issue are contemplated by the 20 percent rating already assigned.  

Further, as there is no record of physician prescribed bed rest due to degenerative joint disease of the lumbar spine, a higher rating under Diagnostic Code 5243 is not warranted.  Accordingly, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.7.

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's lumbar spine disability.  Reference is made to the findings of impaired bladder and bowel function noted above.  However the examiners specifically noted that this dysfunction was related to the Veteran's Parkinson's disease, not his low back disability.  No other neurological impairment associated with the Veteran's low back disability was shown at any time during the appeal period.  Therefore, a separate rating may not be assigned on this basis for time during the appeal period. 

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for degenerative joint disease of the lumbar spine must be denied.  See Gilbert, supra.

	(CONTINUED ON NEXT PAGE)
Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note 1 to Diagnostic Code 7913. 

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.

The Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20 [percent] rating."  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009). 

In Camacho, the Court also held "that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities."  Camacho, 21 Vet. App. at 364.  

Historically, the Veteran had active duty in the Republic of Vietnam from April 1968 to March 1969 and from May 1971 to February 1972.  Thus, he is presumed to have been exposed to an herbicide agent (Agent Orange) during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Following service, private treatment records from Dr. RV dated from January 2008 to May 2009 note treatment for diabetes mellitus type 2 that was treated with the oral hypoglycemic agent Glucotrol.  

A June 2009 VA ambulatory care report notes that the Veteran's 2002 private eye examination was normal.  Current foot sensory examination was normal.  

An October 2009 VA diabetes mellitus examination report notes the Veteran's history of diabetes mellitus type 2 diagnosed in 2007.  Current treatment included oral Glipizide and a restricted diet.  He was not restricted in his activities because of his diabetes (all restrictions were secondary to Parkinson's disease).  He denied any history of retinopathy or neuropathy.  No other secondary complications of diabetes were demonstrated.

Private treatment records dated in 2011 note that the Veteran remained on an oral hypoglycemic agent for treatment of diabetes mellitus.
The Veteran died in April 2012.  The claimant essentially stated that because the Veteran's body had difficulty producing insulin, he should have been awarded a 100 percent rating for the disability.  See June 2012 VA Form 9.

The evidence demonstrates that the Veteran's diabetes was treated with diet and an oral hypoglycemic agent for the entire appeal period.  The diabetes, however, did not require any regulation of activities.  (Although the Veteran's activities were limited, this was due to Parkinson's disease, not diabetes mellitus.)  The evidence shows that the Veteran's diabetes mellitus did not more nearly approximate the criteria for 40 percent rating than those for a 20 percent rating at any time during the period of the appeal.  See Hart, supra.  Notably, ratings in excess of 40 require all that is necessary for a 40 percent rating plus additional manifestations and impairment. 

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for diabetes mellitus must be denied.  See Gilbert, supra.

ORDER

An initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

An initial rating in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


